Citation Nr: 1545013	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 25, 2011 for the grant of service connection for right trigeminal autonomic cephalgia.

2.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected right trigeminal autonomic cephalgia.

3.  Entitlement to service connection for sinusitis, to include as secondary to service-connected right trigeminal autonomic cephalgia.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) from April 2007, October 2008, and March 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Offices (RO), in Togus, Maine and Detroit, Michigan.  The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claims.

The Veteran testified before a Decision Review Officer (DRO) and the undersigned at November 2011 and August 2015 hearings, respectively.  Transcripts of the hearings have been associated with the file.

The issues of entitlement to service connection for a right eye disability, joint pain, a liver disability, a bilateral ankle disability, a urinary/bladder disability, and a gastrointestinal disability and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record during the August 2015 Board hearing (see pages 13 and 14 of the Board hearing transcript).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The current effective date of service connection for right trigeminal autonomic cephalgia is April 25, 2011, the date that a specific claim of service connection for that disability was received.  In that claim, the Veteran reported that flare ups of his claimed "sinus" symptoms (which he had been experiencing for 45 years) were due to trigeminal neuralgia.  He referenced symptoms such as facial pain and identified various statements from medical professionals that attributed his sinus symptoms to trigeminal neuralgia, which was in turn related to a root canal in service.  

Service treatment records reflect that the Veteran experienced an abscess of tooth #4 in December 1965 and that endodontics were performed on the tooth later that month.  He was initially asymptomatic following the procedure and the tooth was normal to percussion, but he subsequently experienced a draining abscess of the tooth in June 1966.  Endodontic services were again required in July 1966, and this resulted in an opening of the right maxillary sinus.  The Veteran claims that he has experienced periodic flare ups of sinus/facial symptoms ever since that time. Medical evidence, including a February 2011 examination report from A.K. Masih, M.D., an August 2011 statement from Dr. Masih, a March 2012 statement from W. Zhao, M.D., and a March 2013 VA examination report, reveal that the Veteran's claimed sinus symptoms (including facial pain) are the result of trigeminal neuralgia/trigeminal autonomic cephalgia.

Despite the Veteran's contention that his facial pain has been present ever since his dental surgery in service and the fact that the current facial pain has been attributed to right trigeminal autonomic cephalgia, the earliest clinical evidence of this diagnosed disability is the February 2011 examination report from Dr. Masih.  In other words, although it appears that the right trigeminal autonomic cephalgia became manifest prior to February 2011, there is currently no earlier competent evidence of this disability.  Hence, the Board finds that a remand is necessary to obtain a retrospective opinion as to the earliest date that it can be ascertained that the Veteran's current right trigeminal autonomic cephalgia had its onset.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

As for the claims of service connection for a cardiac disability and sinusitis, the Veteran contends that he has current sinusitis which is related to the dental problems and perforated sinus that he experienced in service.  He also claims that he has a current cardiac disability which is the result of sinus infections and strep throat in service.  In the alternative, he contends that the claimed cardiac disability and sinusitis are both related to his service-connected right trigeminal autonomic cephalgia and medications taken for that disability.

VA examinations were conducted in July 2010 and April 2014 to assess the etiology of the claimed cardiac disability and sinusitis.  The July 2010 examination reports include diagnoses of status post myocardial infarction, coronary artery disease with revascularizations with evidence of ischemia, and chronic sinusitis.  The examiner who conducted the examinations opined that the diagnosed cardiac disability was not caused by or a result of a "chronic sinus condition."  She reasoned that there was no credible scientific medical literature to support the conclusion that a chronic sinus condition causes a myocardial infarction or coronary artery disease with revascularization.  The Veteran's most recent echocardiogram did not reveal any significant mitral valve insufficiency, prolapse, or stenosis.  

Also, there was no documentation to support a finding that a strep bacterial infection resulted in the claimed cardiac disability.  Although it had been recommended that some people with mitral valve prolapse take antibiotics before certain dental or medical procedures to prevent endocarditis, this was no longer recommended.  According to the American Heart Association, antibiotics are no longer necessary in most cases for someone with mitral valve regurgitation or mitral valve prolapse.  Thus, the Veteran's cardiac disability was not caused by a strep infection or a chronic sinus condition.  Rather, the disability was due to coronary artery disease and other risk factors such as smoking, obesity, male gender, and advancing age over 55 years.

As for the diagnosed chronic sinusitis, the examiner opined that the disability was not caused by or a result of the dental procedure in service that resulted in a perforated right maxillary sinus.  The examiner explained, in pertinent part, that the Veteran had a dental condition of the #4 tooth prior to service.  The tooth had abscessed by December 1965 and eventually required endodontic services which caused the maxillary perforation.  The Veteran's service treatment records were silent for any sinus condition after this perforation and the first medical evidence of a sinus condition was a CAT scan in February 2006 which revealed right sided sinusitis.  According to this CAT scan, there was no evidence of any maxillary sinus perforation.  Thus, any prior perforation had healed.  Although an October 2009 CT scan revealed small retention cysts on the floor of both maxillary antra consistent with chronic sinusitis, there was no evidence of a perforation of the right maxillary sinus.  Since the perforated maxillary sinus healed, there was no point of entry for bacteria to enter the sinus cavity from a perforation to cause any ongoing sinus condition.  If the sinus condition was caused by a devital tooth, the Veteran had evidence of a tooth problem prior to service.

The physician who conducted the April 2014 examination concluded that the Veteran had recurrent upper respiratory tract infections "by history" and that there was no evidence of sinusitis by CT scans.  The examiner opined that the Veteran's history of upper respiratory tract infections (claimed as a sinus condition) were not related to his dental procedure in service or his service-connected trigeminal neuralgia.  This opinion was based upon an examination of the Veteran and a review of his medical records and history, but no specific explanation or rationale was provided.

The July 2010 sinusitis opinion is insufficient because it is partly based on a finding that the Veteran had dental problems prior to service.  However, a veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at examination for entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

The Board acknowledges that the Veteran's service treatment records include reports of tooth problems prior to service.  Although the Veteran is competent to report tooth problems prior to service, a veteran's report of history without an independent basis in the record is insufficient to rebut the presumption of soundness.  Miller v. Brown , 11 Vet. App. 345 (1998).  There is no other evidence of a pre-existing dental disability and the Veteran's January 1965 entrance examination was normal.  Thus, he is presumed sound at service entrance and such presumption has not been rebutted.  38 U.S.C.A. § 1111.

The April 2014 opinion is also insufficient because it is not accompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

New opinions as to the etiology of the claimed cardiac disability and sinusitis are also necessary because no adequate opinions have been provided as to whether they were caused or aggravated by the service-connected right trigeminal autonomic cephalgia or medications taken for that disability.  See 38 C.F.R. § 3.310 (2014).

Moreover, a July 2009 letter from Gratiot Family Practice, VA primary care outpatient treatment notes dated in May 2006 and June and December 2009, an April 2010 letter from Dr. Jarman, an August 2011 letter from Dr. Gudipati, an August 2011 letter from Dr. Masih, the transcript of the November 2011 DRO hearing , a March 2012 letter from Dr. Zhao, and an SSA Disability Report (Form SSA-3368) indicate that the Veteran has received relevant treatment for his claimed cardiac disability, sinusitis, and neurologic disability from Gratiot Family Practice, Dr. Caposmen, Dr. Stefanik, Dr. Krepostman, Dr. Borenitsch, Dr. Jarman, St. Mary's Hospital, Michigan Cardiovascular Institute, Michigan State University, Dr. Zhao, Gratiot Community Hospital, and Heartland Home Health Care.  Although some records from some of these treatment providers have been associated with the file, it appears that there are likely additional records from these sources that have not yet been obtained.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 
Lastly, the Veteran indicated on a February 2010 hearing options form that treatment records were available at the VA Medical Center in Detroit, Michigan.  There are no treatment records from this facility in the file.  Thus, it appears that there are additional VA treatment records that have not yet been obtained and must be secured on remand.  38 U.S.C.A. § 5103A(b),(c) ; Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a cardiac disability, a sinus disability, and right trigeminal autonomic cephalgia, to include the dates of any such treatment. 

The Veteran shall specifically be asked to complete authorizations for VA to obtain all records of his treatment for a cardiac disability, a sinus disability, and right trigeminal autonomic cephalgia from Gratiot Family Practice (see the July 2009 letter from Gratiot Family Practice and the Form SSA-3368), Dr. Caposmen (see the May 2006 VA primary care outpatient treatment note), Dr. Borenitsch (see the June 2009 VA primary care outpatient treatment note), Dr. Stefanik (see the December 2009 VA primary care treatment note), Dr. Jarman (see Dr. Jarman's April 2010 letter), Michigan Cardiovascular Institute (see the August 2011 letter from Dr. Gudipati and Form SSA-3368), Michigan State University (see the August 2011 letter from Dr. Masih), St. Mary's Hospital (see page 5 of the November 2011 DRO hearing transcript and the Form SSA-3368), Dr. Zhao (see Dr. Zhao's March 2012 letter), Gratiot Community Hospital, Heartland Home Health Care, Dr. Krepostman (see the Form SSA-3368), and from any other sufficiently identified private treatment provider from whom records have not already been obtained.

2.  Obtain all updated VA records of treatment, to specifically include:
(a)  all records from the VA Medical Center in Saginaw, Michigan dated from February 2010 through the present;
(b)  all records from the VA Medical Center in Detroit, Michigan; and
(c)  all records from any other sufficiently identified VA facility.

3.  Then, obtain a VA medical opinion to determine the etiology of any current sinusitis.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current sinusitis had its onset during service, is related to the Veteran's dental problems/procedures in service which resulted in a perforated sinus, is related to his reported sinus symptoms in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current sinusitis was caused (in whole or in part) by the Veteran's service-connected right trigeminal autonomic cephalgia and/or any medications taken for that disability?

(c)  Is it at least as likely as not (50 percent probability or more) that the current sinusitis was aggravated (made chronically worse) by the Veteran's service-connected right trigeminal autonomic cephalgia and/or any medications taken for that disability?

In formulating the above opinions, the examiner must acknowledge and comment on any sinusitis diagnosed since May 2006, the Veteran's dental problems/procedures in service which resulted in a perforated sinus, and his reports of sinus symptoms in service and in the years since that time.  Also, although there are reports of dental problems prior to service, the Veteran was presumed sound at service entrance in January 1965.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Obtain a VA medical opinion to determine the etiology of any current cardiac disability.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current cardiac disability had its onset during service, is related to the Veteran's dental problems/procedures in service which resulted in a perforated sinus, is related to his strep throat in service, is related to his reported symptoms in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability was caused (in whole or in part) by the Veteran's service-connected right trigeminal autonomic cephalgia and/or any medications taken for that disability?

(c)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability was aggravated (made chronically worse) by the Veteran's service-connected right trigeminal autonomic cephalgia and/or any medications taken for that disability?

In formulating the above opinions, the examiner must acknowledge and comment on any cardiac disability diagnosed since April 2008, the Veteran's dental problems/procedures in service which resulted in a perforated sinus, his strep throat in service, and his reports of symptoms in service and in the years since that time.  Also, although there are reports of dental problems prior to service, the Veteran was presumed sound at service entrance in January 1965.

A complete rationale shall be given for all opinions and conclusions expressed.
5.  All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, shall be referred to a VA physician with appropriate expertise (e.g., a neurologist) to review and provide a retrospective opinion as to when the Veteran's current right trigeminal autonomic cephalgia first had its onset.

Specifically, the examiner should offer an opinion as to whether the Veteran's right trigeminal autonomic cephalgia had its onset prior to February 14, 2011.  
In formulating the above opinion, the opinion provider shall specifically acknowledge and comment on the dental problems documented in the Veteran's service treatment records (including the July 1966 endodontic services which resulted in an opening of the right maxillary sinus), the Veteran's reports of periodic sinus/facial symptoms (e.g., facial pain) ever since the in-service dental procedure, and the medical evidence of a relationship between the Veteran's current sinus/facial symptoms and trigeminal neuralgia/trigeminal autonomic cephalgia (including the February 2011 examination report from Dr. Masih, the August 2011 statement from Dr. Masih, the March 2012 statement from Dr. Zhao, and the March 2013 VA examination report).   

A complete rationale shall be given for all opinions and conclusions expressed.

6.  After completion of the above development, if a benefit sought on appeal remains denied, issue a supplemental statement of the case and afford an opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




